Citation Nr: 1031702	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-20 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans' Affairs (VA) Regional Office (RO) located 
in Togus, Maine, denying service connection for tinnitus 


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Evidence of record does not demonstrate that tinnitus was 
manifested during active service, was manifested within the first 
post-service year, or was developed as a result of an established 
event, injury, or disease during active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
August 2005.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in May 2007.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records and all relevant VA treatment records pertaining to his 
claims have been obtained and associated with his claims file.  
The Veteran has also been provided with VA medical examinations 
in August 2005 and April 2007 to assess the nature and etiology 
of his claimed tinnitus disorder.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained. The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). As a result of the development 
that has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. §3.385 (2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

To establish service connection for tinnitus, the Veteran is not 
obliged to show that his hearing loss or tinnitus was present 
during active military service. However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in- service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

The Veteran alleges that his tinnitus began in service as a 
result of his constant exposure to Howitzers and rocket fire 
while stationed in Vietnam.

The Veteran's DD Form 214 reflects that he service in Vietnam.  
His military occupational specialty was a field artillery 
operations assistant specialist; his exposure to noise is 
conceded.  

At the time of his August 1966 pre-induction physical 
examination, no ear pathology was noted.  In the accompanying 
report of medical history, the Veteran indicated that prior to 
service, he had been employed as an "operator" for one year and 
four months.  There was no explanation as to exactly what this 
position encompassed.  
Service treatment records are silent for complaints or findings 
regarding tinnitus.  Likewise, the October 1968 separation 
physical examination report found the ears to be normal, and in 
the October 1968 report of medical history, the Veteran 
specifically denied ear trouble, running ears, or a hearing loss.

In July 2005, approximately 36 years after separation from 
service, the Veteran filed a claim for service connection for 
several disorders, including tinnitus. 

VA outpatient treatment records include a May 2005 nursing triage 
note indicating that the Veteran was seen with questions about 
benefits and a request for an audiology examination.  He gave a 
history of a ringing in his ears for the prior two years.  In a 
June 2005 ambulatory care note, the Veteran reported a ringing in 
his ears for the prior eight months.  

The Veteran underwent a VA audiology examination in August 2005. 
He gave a history of having served in active combat in Vietnam 
for one year.  He reported a significant amount of noise exposure 
from 155 guns with no hearing protection.  He was in fire control 
and was around rockets, again with no hearing protection.  His 
post-service noise exposure included eight years working as a 
carpenter in the construction field, with no hearing protection; 
and 19 years a carpenter in a chemical factory, with no hearing 
protection.  His recreational noise exposure included 
participating in right-hand shotgun shooting since age 14, with 
hearing protection.  The Veteran described a very intermittent 
tinnitus.  It sounded like a hum, and began seven months earlier.  
It randomly came and went, about three times a month, and lasted 
less than five seconds per episode.  It was non-disturbing in 
nature.  Following an audiology examination, the audiologist 
again acknowledged the Veteran's history of noise exposure in 
service, occupationally and in a recreational setting, mostly 
with the use of no hearing protection.  

VA outpatient treatment records reflect treatment for various 
disorders.  October 2006 and July 2007 ambulatory care notes 
included no complaints of tinnitus, and the ears were found to be 
within normal limits.

In April 2007, the Veteran underwent a VA audiology examination.  
He complained of bilateral tinnitus, describing it as a humming 
sound, noticeable in a quiet room.  His history of noise exposure 
was:  military noise exposure to artillery while in Vietnam, 
recreational noise exposure as a hunter with a shotgun, and 
occupational noise exposure as a carpenter at construction work 
sites, all with no hearing protection.  Following examination, 
the audiologist diagnosed normal hearing.  Regarding the issue of 
tinnitus, it was noted that there were no complaints of tinnitus 
in service; therefore there was little basis to conclude that 
tinnitus was related to service.  Complaints of tinnitus were 
first noted more than 35 years following separation from service  

Based upon the evidence of record, the Board finds the Veteran's 
claimed tinnitus disability was not manifest during active 
service, manifest within the first post-service year, or 
demonstrated to have developed as a result of an established 
event, injury, or disease during active service, to include noise 
exposure.  In this case, service treatment records do not show 
that the Veteran had any complaint, treatment, or diagnosis of 
tinnitus during active service.  Evidence of a diagnosis of 
tinnitus is first shown over 35 years after separation from 
active service and cannot be presumed to have been incurred 
during service.  The Board also notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  There is also no competent evidence 
relating the post-service diagnosis of tinnitus to any 
established event in service. In the April 2007 VA audiology 
examination report, a VA audiologist specifically indicated that 
the Veteran's tinnitus was not due to military noise exposure.

In connection with the claim, the Board also has considered the 
assertions the Veteran has advanced on appeal in written 
statements.  However, the Veteran cannot establish a service 
connection claim on the basis of his assertions, alone.  While 
the Board does not doubt the sincerity of the Veteran's belief 
that his current tinnitus disability is a result of noise 
exposure during active military service, this claim turns on a 
medical matter-the relationship between current disability and 
service. Questions of medical diagnosis and causation are within 
the province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the Veteran simply is 
not competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in this 
regard simply do not constitute persuasive evidence in support of 
the claim for service connection. 

For the foregoing reasons, the claim for service connection for 
tinnitus must be denied.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


